U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 814-00724 MORRIS BUSINESS DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 33-0795854 (I.R.S. Employer Identification No.) 413 Avenue G, #1 Redondo Beach, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(310) 493-2244 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[]No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes[]No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] State the aggregate market value of voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed fiscal quarter.$19,500, based on the closing price of $0.03 of our common stock on March 31, 2010. Applicable only to registrantsinvolved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes[]No[] Applicable only to corporate registrants: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of July14, 2010, there were 13,000,000 shares of common stock, par value $0.001, issued and outstanding. Documents incorporated by reference List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated:(1) Any annual report to security holders:(2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933.the listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None 2 TABLE OF CONTENTS PART I ITEM 1 Business 4 ITEM 1A Risk Factors 9 ITEM 1B Unresolved Staff Comments 13 ITEM 2 Properties 13 ITEM 3 Legal Proceedings 13 ITEM 4 Submission of Matters to a Vote of Security Holders 13 PART II ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 ITEM 6 Selected Financial Data 15 ITEM 7 Management’s Discussion and Analysis of Financial Condition andResults of Operations 15 ITEM 7A Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 8 Financial Statements and Supplementary Data 20 ITEM 9 Changes in and Disagreements with Accountants on Accounting andFinancial Disclosure 21 ITEM 9A Controls and Procedures 21 ITEM 9B Other Information 22 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 23 ITEM 11 Executive Compensation 24 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 27 ITEM 14 Principal Accounting Fees and Services 28 PART IV ITEM 15 Exhibits 29 3 PART I Forward Looking Statements Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.The Company’s future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. The matters discussed in this section and in certain other sections of this Form 10-K contain forward-looking statements within the meaning of Section 21D of the Securities Exchange Act of 1934, as amended ("Exchange Act"), and Section 27A of the Securities Act of 1933, as amended ("Securities Act"), that involve risks and uncertainties. All statements other than statements of historical information provided herein may be deemed to be forward-looking statements.Without limiting the foregoing, the words "may", "will", "could", "should", "intends", "thinks", "believes", "anticipates", "estimates", "plans", "expects", or the negative of such terms and similar expressions are intended to identify assumptions and uncertainties which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this Report. The following cautionary statements identify important factors that could cause Morris Business Development Company ("The Company," "we" or "Company’s") actual results to different materially from those projected in the forward-looking statements made in this Report.Among the key factors that have a direct bearing on The Company’s results of operations include: § General economic and business conditions; the existence or absence of adverse publicity; changes in, or failure to comply with, government regulations; changes in marketing and technology; changes in political, social and economic conditions; § Success of operating initiatives; changes in business strategy or development plans; management of growth; The Company § Availability, terms and deployment of capital; § Availability of desirable portfolio investment opportunities that meet The Company's investment criteria; § Legal, administrative and accounting expenses; § Dependence on senior management; business abilities and judgment of personnel; availability of qualified personnel; labor and employee benefit costs; § Development risks; risks relating to the availability of financing, and § Other factors, including risk factors, referenced in this Report. Because the risk factors referred to above could cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by the Company, you should not place undue reliance on any such forward-looking statements.Other factors may be described from time to time in Company's other filings with the Securities and Exchange Commission ("SEC"), news releases and other communications.Further, any forward-looking statement speaks only as of the date on which it is made and the Company undertakes no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time, and it is not possible for The Company to predict which will arise. In addition, The Company cannot assess the impact of each factor on the Company's business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 4 ITEM 1 – BUSINESS Business Development Morris Business Development Company, a California corporation (referred to as “we,” “us,” “our” or the “Company”) was incorporated on March 10, 1998, in the State of California, as Electronic Media Central Corporation.Prior to our incorporation, we commenced sales distribution operations in late 1996 as adivision of Internet Infinity, Inc. (“Internet Infinity”).Following our incorporation, on April 1, 1998, we continued to provide such services as a 100% wholly owned subsidiary of Internet Infinity.Internet Infinity supplied us with management support to launch our sales distribution activities. On September 28, 2001, all 500,000 of our issued and outstanding shares of common stock, held by Internet Infinity, were distributed to the Internet Infinity shareholders of record as of September 18, 2001. Our initial business focus in late 1996 was on distributing electronic media duplication and packaging services for an unaffiliated company, Video Magnetics, LLC.In February 1997, as the result of L&M Media, Inc. acquiring Video Magnetics, LLC, these services were supplied by the affiliated company, L&M Media, Inc. which for over 10 years had been wholly owned by George Paul Morris, our CEO, Chief Financial Officer and Secretary and the controlling shareholder of both Internet Infinity and us.L&M Media was supplying its products and services to us through its wholly owned subsidiary, Apple Media Corporation, through March 31, 2002.All products and services were provided by Pac Max Corporation of Brea, California and less than five other independent suppliers. On May 12, 2006, we filed an election to be treated as a business development company (“BDC”) under the Investment Company Act of 1940 (the “1940 Act”), which became effective on the date of filing. On March 30, 2007, we changed our name to Morris Business Development Company. Description of Business George Morris, Ph.D. returned to a full-time management position as the leader of the Company after a near fatal auto accident in December 2007.Dr. Morris and the Board of Directors are now ready to seek revenue and profits for the Company through strategic partnering and acquisitions. We focus on the development of opportunities to invest in eligible portfolio companies as a closed end investment fund similar to a mutual fund and we help provide growth capital, strategic guidance and operational support.In some cases we may receive stock in portfolio companies for services provided by the Company both with or without cash. We mayassist a client company with stock in our portfolio to grow their revenue and sales through substantial managerial support and capital sourcing. If a portfolio company meets the criteria, our Company may further assist them in “going public” for the benefit of all shareholders in the portfolio company and our Company. As a business development company ("BDC"), Morris Business Development Company is able to raise money to acquire interests in small private businesses, as well as larger private companies, and distressed public companies as defined under the BDC provisions of the Investment Company Act.We intend to seek equity positions and on-going relationships with companies offering sustainable and profitable growth.We do not intend to limit our acquisitions to a single line of business or industry. All acquisitions will be designed to enhance shareholder value through capital appreciation and dividend payments. 5 Consistent with Section 58 of the Investment Company Act, we may not, unless authorized by the vote of a majority of our outstanding common stock, change the nature of our business so as to cease to be, or to withdraw our election as, a business development company.In addition, as a BDC, we will not make any significant material changes in our investment guidelines and policies without obtaining the approval of our Board of Directors. Our Company may invest in a variety of securities, including bonds, convertible debentures, preferred stock and common stock.We have not set a policy as to what proportion of our assets may be invested in any type of security, nor have we set a policy regarding a potential concentration in any particular industry or group of industries. Morris Business Development Company shall seek to render significant managerial assistance to and/or control of eligible companies.While we do not currently intend to invest as part of a group, we have not set any policy to that effect, and may determine to so invest in the future without seeking shareholder approval.We have not yet set a policy with respect to any assets that are not required to be invested in eligible portfolio companies or other companies qualifying under Section 55 of the Investment Company Act. Consistent with its objective of long-term capital appreciation,Morris BDC may invest in a variety of securities, including bonds, convertible debentures, preferred stock and common stock.We have not set a policy as to what proportion of our assets may be invested in any type of security, nor have we set a policy regarding a potential concentration in any particular industry or group of industries. Consistent with its objective of long-term capital appreciation, The Company will consult with its investees with respect to obtaining capital and offer managerial assistance to selected businesses that, in the opinion of our management, have a significant potential for growth. In addition to acquiring investment positions in new and developing companies, Our Company may also occasionally invest in more mature privately and publicly-held companies, some of which may be experiencing financial difficulties, but which, The Company believes, have potential for further development or revitalization, and which, in the long-term, could experience growth and achieve profitability. As a business development company ("BDC"), Morris Business Development Company is able to raise money to acquire interests in small private businesses, as well as larger private companies, and distressed public companies as defined under the BDC provisions of the Investment Company Act.We intend to seek equity positions and ongoing relationships with companies offering sustainable and profitable growth.We do not intend to limit our acquisitions to a single line of business or industry. All acquisitions will be designed to enhance shareholder value through capital appreciation and dividend payments. The Company will seek to render significant managerial assistance to and/or control of eligible companies.While we do not currently intend to invest as part of a group, we have not set any policy to that effect, and may determine to so invest in the future without seeking shareholder approval.We have not yet set a policy with respect to any assets that are not required to be invested in eligible portfolio companies or other companies qualifying under Section 55 of the Investment Company Act. Consistent with its objective of long-term capital appreciation, The Company will consult with its investees with respect to obtaining capital and offer managerial assistance to selected businesses that, in the opinion of our management, have a significant potential for growth. In addition to acquiring investment positions in new and developing companies, Our Company may also occasionally invest in more mature privately and publicly-held companies, some of which may be experiencing financial difficulties, but which, we believes, have potential for further development or revitalization, and which, in the long-term, could experience growth and achieve profitability. Morris Business Development Company will consult with its investees with respect to obtaining capital and offer managerial assistance to selected businesses that, in the opinion of our management, have a significant potential for growth. 6 Our principal objectivesare long-term capital appreciation of portfolio company securities and shorter-term receipt of dividends and/or interest from our portfolio companies.We may invest in debt securities of these companies, or may acquire an equity interest in the form of common or preferred stock, warrants or options to acquire stock or the right to convert the debt securities into stock.We may invest alone, or as part of a larger investment group.Consistent with our status as a BDC and the purposes of the regulatory framework for BDCs under the 1940 Act, we will offer to provide managerial assistance, potentially in the form of a consulting agreement or in the form of a board of director’s seat, to the developing companies in which we invest. In addition, we may acquire either a minority or controlling interest in mature companies in a roll-up strategy.It is anticipated that any acquisitions will be primarily in exchange for our common stock, or a combination of cash and stock.The principal objective of acquisitions pursuant to a roll-up strategy would be to consolidate an industry and either sell the acquired entities as a larger unit, or take the unit public through an initial public offering, spin-off portfolio shares to our shareholders, or reverse merger into a publicly traded shell corporation. We operate as an externally managed investment company.Our operations will be governed by an Investment Advisory Management Agreement to be entered into between us and a new investment advisory limited liability company, BDC Fund Management, LLC, which was formed and is wholly-owned by our CEO, George Morris.We have not elected to qualify to be taxed as a regulated investment company as defined under Subchapter M of the Internal Revenue Code. We have terminated our working arrangement with Howell Capital Holdings, LLC however, our Company looks forward to developing “More American Jobs” to help American companies prepare to access both government and private financial support.In addition, the Company will also continue to purse relationships with alternative finance companies including factors such as Avalon Funding Corporation, an asset based lender focusing on accounts receivable and purchase order funding. In summary, the Company will attempt to locate and negotiate with eligible portfolio companies for our Company to invest in, lend funds to, acquire and/or possibly manage.Our company intends to offer managerial assistance to eligible portfolio companies in which we invest. Our common stock trades on the Over-the-Counter Bulletin Board (OTCBB) under the symbol “MBDE.” Our financial statements have been prepared assuming we will continue as a going concern.Because we have historically incurred operating losses, and expect those losses to continue in the future, our Certified Public Accountants included an explanatory paragraph in their report raising substantial doubt about our ability to continue as a going concern. Regulation as a BDC Although the 1940 Act exempts a BDC from registration under that Act, it contains significant limitations on the operations of BDCs.Among other things, the 1940 Act contains prohibitions and restrictions relating to transactions between a BDC and its affiliates, principal underwriters and affiliates of its affiliates or underwriters, and it requires that a majority of the BDC’s directors be persons other than “interested persons,” as defined under the 1940 Act.The 1940 Act also prohibits a BDC from changing the nature of its business so as to cease to be, or to withdraw its election as, a BDC unless so authorized by the vote of the holders of a majority of its outstanding voting securities.BDCs are not required to maintain fundamental investment policies relating to diversification and concentration of investments within a single industry. Generally, a BDC must be primarily engaged in the business of furnishing capital and providing managerial expertise to companies that do not have ready access to capital through conventional financial channels.Such portfolio companies are termed “eligible portfolio companies.”More specifically, in order to qualify as a BDC, a company must (1) be a domestic company; (2) have registered a class of its equity securities or have filed a registration statement with the Securities and Exchange Commission pursuant to Section 12 of the Securities Exchange Act of 1934; (3) operate for the purpose of investing in the securities of certain types of portfolio companies, namely immature or emerging companies and businesses suffering or just recovering from financial distress; (4) extend significant managerial assistance to such portfolio companies; and (5) have a majority of “disinterested” directors (as defined in the 1940 Act). An eligible portfolio company is, generally, a U.S. company that is not an investment company and that (1) does not have a class of securities registered on an exchange or included in the Federal Reserve Board’s over-the-counter margin list; or (2) is actively controlled by a BDC and has an affiliate of a BDC on its board of directors; or (3) meets such other criteria as may be established by the Securities and Exchange Commission.Control under the 1940 Act is generally presumed to exist where a BDC owns 25% of the outstanding voting securities of the company. 7 The 1940 Act prohibits or restricts companies subject to the 1940 Act from investing in certain types of companies, such as brokerage firms, insurance companies, investment banking firms and investment companies.Moreover, the 1940 Act limits the type of assets that BDCs may acquire to “qualifying assets” and certain assets necessary for its operations (such as office furniture, equipment and facilities) if, at the time of acquisition, less than 70% of the value of the BDC’s assets consist of qualifying assets.Qualifying assets include: (1) securities of companies that were eligible portfolio companies at the time the BDC acquired their securities; (2) securities of bankrupt or insolvent companies that were eligible at the time of the BDC’s initial acquisition of their securities but are no longer eligible, provided that the BDC has maintained a substantial portion of its initial investment in those companies; (3) securities received in exchange for or distributed in or with respect to any of the foregoing; and (4) cash items, government securities and high-quality short-term debt.The 1940 Act also places restrictions on the nature of the transactions in which, and the persons from whom, securities can be purchased in order for the securities to be considered qualifying assets.These restrictions include limiting purchases to transactions not involving a public offering and acquiring securities from the portfolio company or its officers, directors, or affiliates. A BDC is permitted to invest in the securities of public companies and other investments that are not qualifying assets, but those kinds of investments may not exceed 30% of the BDC’s total asset value at the time of the investment. A BDC must make significant managerial assistance available to the issuers of eligible portfolio securities in which it invests.Making available significant managerial assistance means, among other things, any arrangement whereby the BDC, through its directors, officers or employees, offers to provide, and, if accepted does provide, significant guidance and counsel concerning the management, operations or business objectives and policies of a portfolio company.The portfolio company does not have to accept the BDC’s offer of managerial assistance, and if they do accept may be required to pay prevailing market rates for the services. We do not currently have any subsidiaries but do currently hold 2,500,000 shares of Leep, Inc., as of March 31, 2008 an EPC.However, we do have an operating division that provides services for the duplication, replication, and packaging of digital video disks (“DVD”) and compact disks (“CD”).We are actively seeking quality eligible portfolio companies in which to make an investment and provide managerial assistance. Morris Business Development Company Services We market the services of our BDC through the Internet, telephone, direct mail and trade conferences.The financial and management consulting services industry is highly competitive.However, the BDC delivery of these services to smaller American companies under $100million in revenue is limited to 100 Business Development Companies operating under the 1940 Investment Act. Our President George Morris and a network of independent contractor financial sales representatives known to Dr. Morris are actively engaged in sales of BDC services. Our BDC can help but not guarantee to provide a wide range of services to our portfolio company clients such as, but not limited to, debt and equity financing, strategic business plan development, productive assets. management personnel and other resource acquisition including licensing, partnering, distributor and joint venture relationships, preparation for growth funding and financial restructuring, preparation and guidance for going public and remaining an efficient compliant public company, investorexposure and market trading support, exit strategy with tax planning and both professional and life coaching. Electronic Media Duplication Services We provide very limited electronic media production, duplication, replication, and packaging services for CDs and DVDs. Our sales of electronic media duplication services are primarily the duplication of a customer’s pre-recorded electronic media programs.The programs are principally used for education, promotion and documentation of the portfolio client’scompany, products or services.We provide services to create multiple copies of a customer’s material on CD and DVD formats.We do not provide services to the adult entertainment industry. We charge a client for electronic media duplication services by quoting a price per piece duplicated to the customer.The price is based on the number of pieces duplicatedand the specific requirements such as packaging.The greater the number of pieces a customer orders at one time, the lower the price per piece. 8 Suppliers and Sub-Contractors Our production and duplication service orders are created, manufactured and fulfilled through unrelated independent suppliers.We do not own our production and duplication equipment. We are responsible for sales force commissions plus other incentives.In addition, we do notpay George Morris, our CEO, Chief Financial Officer, Secretary and controlling shareholder a salary for sales and marketing consulting at this time. However, we do anticipate paying performance compensation to him in the future. Distribution Methods Our sales representativesare responsible for managing their own clients by working with their own telephone, fax, mailand the Internet throughout the United States, with a majority in California, Competition The main BDC business of business of consulting to assist client companies to source capital and get the substantial managerial support they need to succeed is a seasoned industry with many competitive service providers. However, the Company management believes that it is positioned as a 1940 Congressional Investment Act Company to provide a special bundle of services as a BDC.In addition, George Morris, Ph.D. has the educational and work experienceto deliver services needed by the clients. The general electronic media duplication industry has become highly price competitive and non-profitable.Therefore, the principal markets for our products and services are our BDC client companies that need to communicate with their customers, shareholders and anyone else affecting their sales and stock price performance. Advertising and Promotion Our advertising and promotion is primarily electronic-media focused. We engage in telephone and Internet campaigns to prospect for new clients needing BDC services. Employees We employ no persons full or part time and have only one part-time independent contractor.We can scale up our staffing based on sales growth and our business need. ITEM 1A – RISK FACTORS On at least an annual basis, we are required to provide our shareholders with a statement of risk factors and other considerations for their review.These risk factors and other considerations include: We have a limited operating history. Our business development company (“BDC”) was created on May 12, 2006. We have been offering our BDC services on a limited basis for approximately three years due to the accident of our founder George Morris.We have receivedstock for consulting services from one public stock company, Leep, Inc. (OTCBB symbol “LPPI”).Leep is a depressed modular building panel company with special technology searching for application sales or association with another building materials company.Our Company is trying to help Leep in any way possible since we could benefit from both earnings and share value increases for Leep. Our BDC operation is undercapitalized and must be funded to successfully assistportfolio client companies.We are currently seeking funding from financial partners to implement our marketing plan. We may incur losses on a quarterly or annual basis for a number of reasons, some within and others outside our control.The growth of our business will require the commitment of substantial capital resources.If funds are not available from operations, we will need additional funds.We may seek such additional funding through public and private financing, including debt or equity financing. Adequate funds for these purposes, whether through financial markets or from other sources, may not be available when we need them.Even if funds are available, the terms under which the funds are available to us may not be acceptable to us. Insufficient funds may require us to delay, reduce or eliminate some or all of our planned activities. 9 To successfully execute our current strategy, we will need to improve our working capital position.The report of our independent auditors accompanying our financial statements includes an explanatory paragraph indicating there is a substantial doubt about the Company’s ability to continue as a going concern due to recurring losses.We plan to overcome the circumstances that impact our ability to remain a going concern through a combination of increased revenues and decreased costs, with interim cash flow deficiencies being addressed through additional equity financing. We will likely experience fluctuation in our quarterly performance. Quarterly operating results can fluctuate significantly depending on a number of factors, any one of which could have a material adverse effect on our results of operations.The factors related to our business development operation include: the timing of services announcements and subsequent introductions of new or enhanced services by us and by our competitors, the market acceptance of our services, changes in our prices and in our competitors’ prices, the timing of expenditures for staffing and related support costs, the extent and success of advertising, and changes in general economic conditions. We may experience significant quarterly fluctuations in revenues and operating expenses as we introduce new services, especially as we enter the BDC business.Furthermore, quarterly results are not necessarily indicative of future performance for any particular period. Since our competitors have greater financial and marketing resources than we do, we may experience a reduction in market share and revenues. The markets for our products and services are highly competitive and rapidly changing.Some of our current and prospective competitors have significantly greater financial, technical and marketing resources than we do.Our ability to compete in our markets depends on a number of factors, some within and others outside our control.These factors related to our business development operation include: the frequency and success of new service introductions by us and by our competitors, the selling prices of our products and services and of our competitors’ products and services, the performance of our products and of our competitors’ products, product distribution by us and by our competitors, our marketing ability and the marketing ability of our competitors, and the quality of customer support offered by us and by our competitors. We are dependent upon portfolio clients for our sales, and the inability to attract new client companies would materially reduce our future revenues and could harm our business, financial condition and results of operations. We are dependent upon portfolio clients for our sales revenue paid for the services we provide them; therefore, with our inability to attract new client companies, we would materially reduce our future revenues and could harm our business, financial condition and results of operations. We rely on a limited number of third-party suppliers to provide some of the services and products we resell and distribute. We create and deliver most all of our services but plan to also sell services and products to our clients such as software and training programs provided by independent third parties.There can be no assurance that there will not be a significant disruption in the supply of such products and services from a supplier or, in the event of a disruption, that we would be able to locate alternative suppliers of such products and services of comparable quality at an acceptable price, or at all.In addition, we cannot be certain that our unaffiliated suppliers will be able to fill our orders in a timely manner.There can be no assurance that alternative suppliers will be available when required on terms that are acceptable to us, or at all, or that any supplier would allocate sufficient capacity to us in order to meet our requirements.In addition, even if we are able to find new suppliers, we may encounter delays in production and added costs as a result of the time it takes to train our suppliers in our methods, products and quality control standards.Any delays, interruption or increased costs in the supply of such products and services could have an adverse effect on our ability to meet client demand for our products and result in lower revenues and net income both in the short and long-term. If our operations continue to result in a net loss, negative working capital and a decline in net worth, and we are unable to obtain needed funding, we may be forced to discontinue operations. For several recent periods, up through the present, we had a net loss, negative working capital and a decline in net worth, which raise substantial doubt about our ability to continue as a going concern.Our ability to continue operations will depend on positive cash flow, if any, from future operations and on our ability to raise additional funds through equity or debt financing.If we are unable to achieve the necessary product sales or raise or obtain needed funding, we may be forced to discontinue operations. 10 We have never paid any dividends on our common stock. We have not paid any cash or stock dividends on our common stock to date and we do not anticipate paying cash dividends in the foreseeable future. Since we have limited experience with portfolio investment companies we may encounter problems that would negatively impact our financial condition. Our experience with portfolio investments is limited and we may encounter problems or underlying liabilities with portfolio companies that would put our investment or our business at risk.We may in our effort to correct or reverse these problems encounter significant accounting or legal expense that would deplete our working capital.These corrective efforts would adversely impact our working capital.We may also incorrectly estimate the value of our investments which would require a subsequent restatement or require an updated valuation due to our lack of experience with portfolio investments. Our common stock may be affected by limited trading volume and may fluctuate significantly. There has been a limited public market for our common stock and there can be no assurance an active trading market for our common stock will develop.This could adversely affect our shareholders’ ability to sell our common stock in short time periods or possibly at all.Our common stock has experienced and is likely to experience significant price and volume fluctuations that could adversely affect the market price of our common stock without regard to our operating performance and the performance of our portfolio companies.Our stock price could fluctuate significantly in the future based upon any number of factors such as: general stock market trends; announcements of developments related to our business; fluctuations in our operating results; announcements of technological innovations, new products or services or enhancements by us or our competitors; general conditions in the markets we serve; general conditions in the U.S. economy; developments in patents or other intellectual property rights; the performance of our eligible portfolio companies; and developments in our relationships with our clients.Substantial fluctuations in our stock price could significantly reduce the price of our stock. Our common stock is traded on the "Over-the-Counter Bulletin Board," which may make it more difficult for investors to resell their shares due to suitability requirements. Our common stock is currently traded on the Over-the-Counter Bulletin Board (OTCBB) where we expect it to remain in the foreseeable future.Broker-dealers often decline to trade in OTCBB stocks given the market for such securities are often limited, the stocks are more volatile, and the risk to investors is greater.These factors may reduce the potential market for our common stock by reducing the number of potential investors.This may make it more difficult for investors in our common stock to sell shares to third parties or to otherwise dispose of their shares.This could cause our stock price to decline. Our share ownership is concentrated. Our officers, directors and principal stockholders, together with their affiliates, beneficially own approximately 83% of our voting shares.As a result, these stockholders, if they act together, will exert significant influence over all matters requiring stockholder approval, including the election and removal of directors, any merger, consolidation or sale of all or substantially all of our assets, as well as any charter amendment and other matters requiring stockholder approval. In addition, these stockholders may dictate the day-to-day management of the business.This concentration of ownership may delay or prevent a change in control and may have a negative impact on the market price of the Company’s common stock by discouraging third party investors.In addition, the interests of these stockholders may not always coincide with the interests of the Company’s other stockholders. We may change our investment policies without further shareholder approval. Although we are limited by the Investment Company Act of 1940 with respect to the percentage of our assets that must be invested in qualified investment companies, we are not limited with respect to the minimum standard that any investment company must meet, neither are we limited to the industries in which those investment companies must operate.We may make investments without shareholder approval and such investments may deviate significantly from our historic operations.Any change in our investment policy or selection of investments could adversely affect our stock price, liquidity, and the ability of our shareholders to sell their stock. Our investments may not generate sufficient income to cover our operations. We intend to make investments in qualified companies that will provide the greatest overall return on our investment.However, certain of those investments may fail, in which case we will not receive any return on our investment.In addition, our investments may not generate income either in the immediate future or at all.As a result, we may have to sell additional stock or borrow money to cover our operating expenses.The effect of such actions could cause our stock price to decline or, if we are not successful in raising additional capital, we could cease to continue as a going concern. 11 Our officers and directors have the ability to exercise significant influence over matters submitted for stockholder approval and their interests may differ from other stockholders. Our executive officers and directors have the ability to appoint a majority to the Board of Directors.Accordingly, our directors and executive officers, whether acting alone or together, may have significant influence in determining the outcome of any corporate transaction or other matter submitted to our Board for approval, including issuing common and preferred stock, appointing officers, which could have a material impact on mergers, acquisitions, consolidations and the sale of all or substantially all of our assets, and the power to prevent or cause a change in control.The interests of these board members may differ from the interests of the other stockholders. Our board of directors will value our portfolio investments. There is typically no public market of equity securities of the small privately held companies in which we intend to invest.As a result, the valuation of the equity securities in our portfolio is likely to be stated at fair value as determined by the good faith estimate of our Board of Directors.In the absence of a readily ascertainable market value, the estimated value of our portfolio of securities may differ significantly, favorably or unfavorably, from the values that would be placed on the portfolio if a ready market for the equity securities existed. We plan to target portfolio companies that are early to growth stage companies dependent upon the successful commercialization of their goods or services.Each of our investments in portfolio companies is subject to a high degree of risk, and we may lose all of our investment in a portfolio company if it is not successful. We will be investing in early to growth stage companies that we believe can benefit from our expertise in structural support and market entry.Early to growth stage companies are subject to all of the risks associated with newer businesses.These risks include the risk that a newer business opportunity cannot remain commercially viable, may not work, or become obsolete.We cannot assure that any of our investments in our portfolio companies will be successful.Our portfolio companies will be competing with larger, established companies with greater access to, and resources for, further development requiring capital resources beyond our ability.We may lose our entire investment in any or all of our portfolio companies.Even if our portfolio companies are able to deliver commercially viable products, the market for new products and services is highly competitive and rapidly changing.Commercial success is difficult to predict and the marketing efforts of our expected portfolio companies may not be successful. The securities we hold in our portfolio companies may be subject to restriction on resale, and we may not be able to sell the securities we hold for amounts equal to their recorded value, if at all. Some of our portfolio companies may be or become thinly traded public companies or remain private companies.As a result, substantially all of the securities we hold in our portfolio companies are subject to legal restrictions on resale.Furthermore, our ability to sell the securities in our portfolio may be limited by, and subject to, the lack of or limited nature of a trading market for such securities.Therefore, we cannot assure you that we will be able to sell our portfolio company securities for amounts equal to the values that we have ascribed to them or at the time we desire to sell. We are subject to substantive SEC regulations as a business development company. Securities and tax laws and regulations governing our activities may change in ways adverse to our and our shareholders' interests, and interpretations of these laws and regulations may change with unpredictable consequences.Any change in the laws or regulations that govern our business could have an adverse impact on us or on our operations.Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and NASDAQ Market rules, are creating additional expense and uncertainty for publicly held companies in general, and for business development companies in particular.These new or changed laws, regulations and standards are subject to varying interpretations in many cases because of their lack of specificity, and as a result, their application in practice may evolve over time, which may well result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We have made no investments in other companies. Although we have a division that provides electronic media duplication, replication, and packaging services, we have very few assets.We need to raise capital before we can make substantive investments into, and offer managerial assistance to, other companies.We may not be successful in raising capital.If we are successful in raising capital, we may make investments that turn out to be worthless. 12 We have never had any annual net profit and there is no assurance that we will be able to achieve the financing necessary to enable us to proceed with the development of our business plan. We have never generated an annual net profit.Our primary activity to date has been our electronic media duplication, replication, and packaging services, and more recently, the development of our BDC business plan. We plan to stop investing any additional capital or resources in the media business but to service any orders coming to us from existing clients.Our success is dependent upon the successful development of our business model as a business development company, as to which there is no assurance.Unanticipated problems, expenses and delays are frequently encountered in establishing a new business.These include, but are not limited to, inadequate funding, competition, and investment development.Our failure to meet any of these conditions would have a materially adverse effect upon us and may force us to reduce or curtail operations.We may not ever be profitable. We need to raise capital in order to fulfill our business plan. To date we have relied on sales revenue from our electronic media duplication, replication, and packaging services and private loans and equity investments from George Morris, our CEO, Chief Financial Officer and Secretary and controlling shareholder to fund operations.We have generated little revenue and have extremely limited cash liquidity and capital resources.Any equity financings could result in dilution to our stockholders.Debt financing may result in high interest expense.Any financing, if available, may be on unfavorable terms.If adequate funds are not obtained, we may be required to reduce or curtail operations. The services of our directors, officers and key staff are essential to our future success. We are dependent for the selection, structuring, closing and monitoring of our investments on the diligence and skill of George Morris, Ph.D., our CEO and Chief Financial Officer.However, we are seeking additional management assistance through partnering and joint participation.Any loss or interruption of our key personnel’s services, as occurred in the last two years with the accident of George Morris, could adversely affect our ability to develop our business plan.Our future success depends to a significant extent on the continued service and coordination of our senior management team and we cannot assure you we would be able to find an appropriate replacement for key personnel.We have no employment agreements or life insurance on Dr. Morris. ITEM 1B – UNRESOLVED STAFF COMMENTS This Item is not applicable to us as we are not an accelerated filer, a large accelerated filer, or a well-seasoned issuer; however, we have not received written comments from the Commission staff regarding our periodic or current reports under the Securities Exchange Act of 1934 within the last 180 days before the end of our last fiscal year. ITEM 2 – PROPERTIES George Morris, our CEO, provides approximately 100 square feet of office space in Redondo Beach, California, at $100 a month.We currently pay approximately $500 a month for public storage.There is a large amount of office and storage space available for less than $2.00 per square foot within three miles of the existing office. ITEM 3 – LEGAL PROCEEDINGS We are not a party to, or threatened by, any litigation or procedures. ITEM 4 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no matters submitted, during the fourth quarter of the fiscal year covered by this report, to a vote of security holders of our company through the solicitation of proxies or otherwise. 13 PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Since December 2001, we have been eligible to participate in the OTC Bulletin Board, an electronic quotation medium for securities traded outside of the NASDAQ Stock Market, and prices for our common stock were published on the OTC Bulletin under the trading symbol “EMEC” through March 31, 2007.Subsequently, in conjunction with the name change to Morris Business Development Company, our OTCBB trading symbol was changed to “MBDV.”The stock traded under that symbol until the opening of business on May 30, 2008 when a 10-for-one stock split became effective and the symbol was changed to “MBDE.”The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions.This market is extremely limited and the prices quoted are not a reliable indication of the value of our common stock. The following table sets forth the high and low bid information for each quarter within the two most recent fiscal years, as provided by the Nasdaq Stock Markets, Inc.The information reflects prices between dealers, and does not include retail markup, markdown, or commission, and may not represent actual transactions. CalendarYear Ended March 31, Bid Prices Period High Low First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Holders The number of holders of record of shares of our common stock is approximately thirty-six (35).Approximately 1,072,130 shares of common stock are held in brokerage accounts and represent approximately one hundred seventy-seven (179) additional shareholders. Dividend Policy There have been no cash dividends declared on our common stock.Dividends are declared at the sole discretion of our Board of Directors. 14 ITEM 6 – SELECTED FINANCIAL DATA Morris Business Development Company For the Years Ended March 31, Statement of Operations Data: Total revenues $ Income (loss) from continuing operations ) Net income (loss) Net income (loss) per common share from continuing operations ) Balance Sheet Data: Current assets $ Total assets Current liabilities Total liabilities Total stockholders’ equity (deficit) Total dividends per common share - ITEM 7 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Disclaimer Regarding Forward-Looking Statements Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking (within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934).Forward-looking statements are, by their very nature, uncertain and risky.These risks and uncertainties include international, national and local general economic and market conditions; demographic changes; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; businessdisruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this Annual Report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them.Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements.You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. 15 Overview We focus on the development of opportunities to invest in eligible portfolio companies providing early stage capital, strategic guidance and operational support. Our principal objective is long-term capital appreciation.We may invest in debt securities of these companies, or may acquire an equity interest in the form of common or preferred stock, warrants or options to acquire stock or the right to convert the debt securities into stock.We may invest alone, or as part of a larger investment group.Consistent with our status as a BDC and the purposes of the regulatory framework for BDCs under the 1940 Act, we will offer to provide managerial assistance, potentially in the form of a consulting agreement or in the form of a board of director’s seat, to the developing companies in which we invest. In addition, we may acquire either a minority or controlling interest in mature companies in a roll-up strategy.It is anticipated that any acquisitions will be primarily in exchange for our common stock, or a combination of cash and stock.The principal objective of acquisitions pursuant to a roll-up strategy would be to consolidate an industry and either sell the acquired entities as a larger unit, or take the unit public through an initial public offering, spin-off to our shareholders, or reverse merger into a publicly traded shell corporation. We operate as an externally managed investment company.Our operations will be governed by an Investment Advisory Management Agreement to be entered into between us and a new investment advisory limited liability company which will be formed and wholly-owned by our CEO, George Morris.We have not elected to qualify to be taxed as a regulated investment company as defined under Subchapter M of the Internal Revenue Code. Our common stock trades on the Over-the-Counter Bulletin Board (OTCBB) under the symbol “MBDE.” Our financial statements have been prepared assuming we will continue as a going concern.Because we have historically incurred operating losses, and expect those losses to continue in the future, our Certified Public Accountants included an explanatory paragraph in their report raising substantial doubt about our ability to continue as a going concern. Results of Operations for the Years ended March 31, 2010 and 2009 Introduction In 2010, our revenues were $3,300, compared to $14,513 in 2009, a decrease of approximately 77%. This decrease was a result of the elimination of our CD duplication business and the start of our management assistance business development business. Revenues and Loss from Operations Our revenue, cost of revenue, total operating expenses, and loss from operations for the year ended March 31, 2010 as compared to the year ended March 31, 2009 are as follows: Year Ended March 31,2010 Year Ended March 31, 2009 Percentage Change Revenue $ $ )% Cost of revenue )% Total operating expenses ) )% Loss from Operations $ ) $ ) % 16 Revenues for the year ended March 31, 2010 were $3,300, a decrease of $11,213 from $14,513, for the same period ended March 31, 2009.All of our revenue was generated by our electronic media duplication, replication, and packaging division in the first three fiscal quarters ending December 31, 2008.The decrease in revenue was due to a total decrease in the number of customers for our CD duplication business. However, seeking consulting fees and investment opportunities in the fourth quarter ending March 31, 2010 represents our new business direction. Cost of revenues for the year ended March 31, 2010 was $660, a decrease of $7,223 from $7,883 for the same period ended March 31, 2009.The decrease in cost of revenues was primarily due to the decrease in revenue compared to last year. Operating expenses were $31,100 and $462,960, respectively, for the years ended March 31, 2010 and 2009.The operating expenses incurred during each of the years were: Year Ended March 31, 2010 Year Ended March 31,2009 Percentage Change Operating Expenses: Professional fees $ $ )% Salaries and related expenses 0 0 -0- )% Consulting fees paid to related parties )% Other )% Total Operating Expenses )% Total operating expenses were $31,100 for the year ended March31, 2010 versus $462,960 for the year ended March 31, 2009, which is a decrease of $431,860.Over 90% of the reduction was due to a one time auditor adjustment in accumulated services provided to the Company but not recognized prior. Non-Operating Income (Expense) and Net Income (Loss) Our other income and expenses and net loss for the years ended March 31, 2010 and 2009 are as follows: Year Ended March 31,2010 Year Ended March 31, 2009 Percentage Change Other income (expenses) $ ) $ Interest expense ) ) % Total other income (expenses) ) ) % Net income (loss) $ ) $ ) % 17 The interest expense for each of the years presented is related to notes owed to George Morris, our CEO, Chief Financial Officer and Secretary. During the twelve months ended March 31, 2010, our total other expenses decreased to $50,390compared to the twelve months ended March 31, 2009.The net loss for the year ended March 31, 2010 was $47,760, versus a net loss of $480,348 for the year ended March 31, 2009. Liquidity and Capital Resources Introduction During the twelve months ended March 31, 2010, we had a negative cash flow from operations of ($41,871).Because our revenues are small, almost any change in our revenues or operating expenses has a material effect, and we anticipate that our net profit or loss, and operating profit or loss, will continue to vary widely from time period to time period. Our cash and cash equivalents, accounts receivable, total current assets, total current liabilities, and total liabilities as of March 31, 2010, as compared to March 31, 2009 were as follows: March 31, March 31, Cash $
